Citation Nr: 0617532	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  97-24 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a foot and ankle disability characterized as 
pes planus.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disability characterized as 
chondromalacia.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active military duty from January 2, 
1974, to February 26, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs (VA).  First, by a March 1996 
rating action, the VA Regional Office (RO) in New York, New 
York, determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
a foot and ankle disability characterized as pes planus had 
not been received.  Subsequently, by a July 1997 rating 
action, the RO in St. Petersburg, Florida, determined that 
new and material evidence sufficient to reopen the previously 
denied claim for service connection for a bilateral knee 
disability characterized as chondromalacia had not been 
received.  Thereafter, by a March 1998 rating action, the St. 
Petersburg RO denied the issues of entitlement to service 
connection for hypertension and tinnitus.  These issues were 
remanded by the Board for further development in September 
2004, and now return again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2004, the Board remanded these issues for 
further development, to including contacting the veteran to 
obtain medical releases so that the RO could obtain medical 
records from several specific private providers.  A letter 
dated November 2004 was sent by the RO to the veteran's 
Massachusetts address, apparently with attached release 
forms.  However, the Board notes that, nowhere in this letter 
was the veteran informed specifically of the private doctor's 
records that the Board had indicated were needed to 
adjudicate his claim; the veteran was simply generally asked 
to return a release form for each non VA doctor and medical 
care facility that had treated him for the disabilities on 
appeal.  Furthermore, the Board points out that 
correspondence in the veteran's claims file dated in later 
November 2004 indicates that the veteran had by that time 
moved to Hawaii.  There is a good chance that the veteran did 
not receive the November 2004 letter sent to his 
Massachusetts address.  

The veteran was sent a second letter in April 2005; however, 
the evidence of record is unclear as to whether this letter 
was sent to the veteran's correct Hawaii address.  The 
supplemental statement of the case lists a different address 
(it was not returned); when the Board sent the veteran a 
notice in 2006, it was returned as undeliverable.  While the 
April 2005 letter notified the veteran that the Board had 
requested that specific private medical records be obtained; 
the veteran was not at that time provided with the 
appropriate release forms such that those records could be 
obtained; the veteran was simply informed that since he had 
not previously provided a release form for certain private 
records, those private records could not be obtained by the 
RO.

The Board therefore finds that the RO failed to properly 
notify the veteran of the evidence the Board required to 
properly adjudicate his claim.  As such, the Board finds that 
these issues must be remanded in order to ensure that the 
veteran is given proper notice of the evidence that the Board 
requires to adjudicate this claim, and that the veteran has 
an opportunity to respond with the requested information 
and/or releases.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In addition, on March 31, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006), which establishes 
new VCAA content notice requirements for new and material 
evidence claims.  An appellant attempting to reopen a 
previously adjudicated claim must now be notified of the 
elements of his claim and of the definition of "new and 
material evidence."  Furthermore, notice must be given of 
precisely what evidence would be necessary to reopen his 
claim, depending upon the basis of any previous denial of the 
claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  As this information was not provided to the 
veteran in either the May 2001 VCAA letter sent to the 
veteran, or the January 2004 VCAA letter sent to the veteran, 
the veteran's new and material claims must also be remanded 
for this reason.

During the pendency of this appeal, the Court also issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Additional notice is needed in this regard 
as well.

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran at his last 
address of record and specifically inform 
him that the Board has determined that 
additional medical evidence is needed to 
adjudicate his claim.  Specifically 
inform the veteran that medical records 
are needed from Dr. Ishir Bhan, from Dr. 
Barnes at the Massachusetts General 
Hospital for his hypertension, and from 
the Grace Harper Clinic for his tinnitus.  
Provide the veteran with the requisite 
release forms, and request that he fill 
out and return those forms so efforts may 
be made to obtain these records.  After 
the requisite releases have been 
obtained, associate any medical records 
obtained with the veteran's VA claims 
folder.  If any request for records from 
any facility yields a negative reply, 
this should be noted in the veteran's 
claims file.

2.  Provide the veteran with notice of 
the unique character of the evidence 
required to reopen his previously 
adjudicated claims.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  The Board denied 
service connection for chondromalacia and 
pes planus in February 1975 because these 
disorders preexisted service and were not 
aggravated therein.  In this case, the 
veteran should be notified that he must 
provide new and material evidence that 
his foot and ankle disability, and 
bilateral knee disability, did not exist 
prior to service, or if preexisting 
service, were aggravated by service, 
beyond their normal progression.  This 
evidence must be "new," in that it 
cannot be cumulative or redundant of the 
evidence already on record, and it cannot 
have already been submitted to VA.  This 
evidence must be "material," in that it 
must be so significant that it must be 
considered in order to decide the merits 
of the claim.  

3.  Send the veteran additional notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and/or 
effective date for the issues on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

4.  After corrective VCAA notice has been 
issued and the veteran has been given 
adequate time to respond, readjudicate 
his claim.  If any issue remains denied, 
issue to the veteran and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



